Exhibit 10.10

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”)
is effective as of December 4, 2007 by and between Jackson Hewitt Tax
Service Inc. (the “Company”) and Michael C. Yerington (the “Executive”).

WHEREAS, the Company and the Employee have entered into that certain Employment
Agreement dated as of August 8, 2006 (the “Original Agreement”);

WHEREAS, the Company and the Employee desire to amend and restate the Original
Agreement as provided hereby;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree to amend and restate the Original Agreement as follows:

SECTION 1

EMPLOYMENT

1.1 The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in Section 3
below and upon the terms and conditions provided in this Agreement.

SECTION 2

POSITION AND RESPONSIBILITIES

2.1 During the Period of Employment, the Executive will serve as President and
Chief Executive Officer of the Company and, subject to the direction of the
Board of Directors of the Company (the “Supervising Officer”), will perform such
duties and exercise such supervision with regard to the business of the Company
as are associated with such position, as well as such additional duties as may
be prescribed from time to time by the Supervising Officer. The Executive
currently serves as a member of the Board of Directors of the Company (the
“Board”) and shall continue to serve in such capacity during the Period of
Employment, subject to re-election. The Company shall re-nominate Executive for
election for additional terms of service on the Board during the Period of
Employment.

2.2 The Executive will, during the Period of Employment, devote substantially
all of his time and attention during normal business hours to the performance of
services for the Company, except during customary vacation periods and periods
of illness. The Executive will maintain a primary office and conduct his
business in Parsippany, New Jersey, except for normal and reasonable business
travel in connection with his duties hereunder. Nothing contained in this
Agreement will prevent the Executive from serving on civic and charitable boards
or from conducting his personal affairs.

2.3 The Executive will, in accordance with the Company’s policy and procedures
and applicable law, give the appropriate certifications with respect to the
Company’s publicly filed financial statements.



--------------------------------------------------------------------------------

SECTION 3

PERIOD OF EMPLOYMENT

3.1 The period of the Executive’s employment under this Agreement (the “Period
of Employment”) will begin on the date of this Agreement and end on the third
anniversary of such date, subject to extension or termination as provided in
this Agreement. The Period of Employment shall automatically be extended for
successive one year terms until such time that the Company delivers written
notice to the Executive that this Agreement shall not be so extended in
accordance with the following sentence. To be effective, such written notice
must be delivered by the Company to the Executive not less than 90 nor more than
180 days prior to the end of the initial Period of Employment (or any subsequent
Period of Employment, as the case may be).

SECTION 4

COMPENSATION AND BENEFITS

4.1 Compensation. For all services rendered by the Executive pursuant to this
Agreement during the Period of Employment, including services as an executive,
officer, director or committee member of the Company or any subsidiary or
affiliate thereof, the Executive will be compensated as follows:

(a) Base Salary. The Company will pay the Executive a fixed base salary (“Base
Salary”) of not less than $500,000, per year. From time to time, the Executive
may be eligible to receive annual increases as the Company deems appropriate, in
accordance with the Company’s customary policies and procedures regarding the
salaries of executive officers, including pursuant to annual compensation
reviews to occur no less than once per year, and with due consideration given to
the published Consumer Price Index applicable to the New York/New Jersey greater
metropolitan area. Annual salary increases shall be effective as of the
beginning of each fiscal year (commencing with the 2009 fiscal year). Base
Salary will be payable according to the customary payroll practices of the
Company, but in no event less frequently than once each month.

(b) Annual Incentive Awards. The Executive will be eligible for discretionary
annual incentive compensation awards. The Executive will be eligible to receive
an annual bonus opportunity in respect of each fiscal year of the Company during
the Period of Employment based upon a target bonus equal to no less than 120% of
his then current Base Salary during such fiscal year (“Target Bonus”); provided,
however, that such bonus will be subject to the attainment by the Company of
applicable performance targets reasonably established and certified by the Board
or the Compensation Committee of the Board (the “Committee”); provided, further,
that such performance targets shall provide for an annual bonus opportunity of
not less than 200% of Target Bonus. Performance criteria for the Executive shall
be based on Company performance targets and individual performance targets. The
performance targets may relate to such financial and/or business criteria of the
Company and its subsidiaries or business units, as determined by the Board
and/or the Committee in its sole discretion (each such annual bonus, an
“Incentive Compensation Award”).

 

- 2 -



--------------------------------------------------------------------------------

(c) Long-Term Incentive Awards. At such times as the Board or the Committee
determines to conduct annual or periodic grants of long term incentive awards to
employees and officers of the Company, the Executive will be eligible to receive
such grants, subject to the sole and complete discretion of the Board or the
Committee, and upon such terms and conditions as determined by the Board or the
Committee, but with due consideration given to the Executive’s position with the
Company and the Executive’s historical performance and anticipated future
contributions to the Company.

(d) Additional Benefits.

(i) Other Compensation. The Executive will be entitled to participate in all
other compensation and employee benefit plans or programs offered generally to
employees of the Company, and will receive all perquisites offered to executive
officers of the Company, in either case pursuant to any plan or program now in
effect, or later established by the Company. The Executive will participate to
the extent permissible under the terms and provisions of such plans or programs,
and in accordance with the terms of such plans and programs.

(ii) Vacation, Holidays and Sick Leave. During the Period of Employment, the
Executive shall be entitled to paid vacation and paid holidays and sick leave in
accordance with the Company’s standard policies for its executive officers.

(iii) Services Furnished. The Company shall furnish the Executive with office
space, secretarial assistance and such other facilities and services as shall be
suitable to the Executive’s position and adequate for the performance of his
duties hereunder or otherwise suitable.

SECTION 5

BUSINESS EXPENSES

5.1 The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive will comply with such
limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and will promptly provide all
appropriate and requested documentation in connection with such expenses.

SECTION 6

DISABILITY

6.1 If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to the Company, or at the option of the
Company upon 30 days’ advance notice of termination to the Executive. The
Company’s obligation to make payments to the Executive under this Agreement will
cease as of such date of termination, except for Base Salary and Incentive
Compensation Awards earned but unpaid as of the date of such termination, and
except for payment of a pro rata portion of his Incentive Compensation Award in
respect of the fiscal year in which such termination occurs (paid at target
level). In addition, upon such event,

 

- 3 -



--------------------------------------------------------------------------------

all of the Executive’s outstanding and unvested stock options and any other
equity awards or other incentive or compensation that is subject to vesting will
become immediately and fully vested and exercisable and all such options,
awards, incentives and compensation shall remain exercisable in accordance with
the terms of the respective plans and/or agreements. For purposes of this
Agreement, “Disabled” means the Executive’s inability to perform his duties
hereunder as a result of serious physical or mental illness or injury for a
period of no less than 180 days, together with a determination by an independent
medical authority that the Executive is currently unable to perform such duties.
Such medical authority shall be mutually and reasonably agreed upon by the
Company and the Executive and such opinion shall be binding on the Company and
the Executive.

SECTION 7

DEATH

7.1 In the event of the death of the Executive during the Period of Employment,
the Period of Employment will end and the Company’s obligation to make payments
under this Agreement will cease as of the date of death, except for Base Salary
and Incentive Compensation Awards earned but unpaid through the date of death,
and except for payment of a pro rata portion of his Incentive Compensation Award
in respect of the fiscal year in which his death occurs (paid at target level);
provided that such Incentive Compensation Award shall not be prorated if the
date of death occurs in the last four months of the fiscal year. In addition,
upon such event, all of the Executive’s outstanding and unvested stock options
and any other equity awards or other incentive or compensation that is subject
to vesting will become immediately and fully vested and exercisable and all such
options, awards, incentives and compensation shall remain exercisable in
accordance with the terms of the respective plans and/or agreements. All such
amounts will be paid to the Executive’s surviving spouse, estate or personal
representative, as applicable.

SECTION 8

EFFECT OF TERMINATION OF EMPLOYMENT

8.1 Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates due to either a Without Cause Termination or a
Constructive Discharge, as defined below, the Company will pay the Executive (or
his surviving spouse, estate or personal representative, as applicable) upon
such Without Cause Termination or Constructive Discharge (i) a lump sum cash
payment equal to the sum of the Executive’s then current Base Salary plus his
then current target Incentive Compensation Award, multiplied by the Severance
Multiplier (as defined below), (ii) any and all Base Salary and Incentive
Compensation Awards earned but unpaid through the date of such termination and
(iii) an amount equal to Incentive Compensation Award at target level for the
year in which the termination occurs. In addition, upon such event, all of the
Executive’s outstanding and unvested stock options and any other equity awards
or other incentive or compensation that is subject to vesting will become
immediately and fully vested and exercisable and all outstanding options,
awards, incentives and compensation shall be extended and remain exercisable
until the later of (1) December 31st of the year in which they would otherwise
have expired or (2) the 15th day of the 3rd month following the month in which
they would have expired; provided however, that awards granted after the date of
execution of the Original Agreement shall be extended and remain exercisable

 

- 4 -



--------------------------------------------------------------------------------

until the later of the foregoing and the second anniversary of the date of
termination (subject to the original expiration date of the option). In
addition, the Executive shall be entitled to continue coverage under all health
and welfare plans for the Executive and members of the Executive’s immediate
family including medical and dental benefits, for up to twenty-four (24) months
with the Executive’s cost being no greater than the cost applicable to the
Executive had the Executive been an active full time employee of the Company at
such time.

8.2 Termination for Cause; Resignation. If the Executive’s employment terminates
due to a Termination for Cause or a Resignation, Base Salary and any Incentive
Compensation Awards earned but unpaid as of the date of such termination will be
paid to the Executive in a lump sum. Except as provided in this paragraph, the
Company will have no further obligations to the Executive hereunder. All of the
Executive’s outstanding options, awards, incentives and compensation shall be
governed by the plan and/or agreement pursuant to which it was granted, issued
or provided.

8.3 For purposes of this Agreement, the following terms have the following
meanings:

(a) “Termination for Cause” means (i) the Executive’s willful failure to
substantially perform his duties as an employee of the Company or any subsidiary
thereof (other than any such failure resulting from incapacity due to physical
or mental illness), (ii) any act of fraud, misappropriation, embezzlement,
material dishonesty or similar conduct, in each case against the Company or any
subsidiary, (iii) the Executive’s conviction of a felony or any crime involving
moral turpitude (which conviction, due to the passage of time or otherwise, is
not subject to further appeal), (iv) the Executive’s gross negligence in the
performance of his duties or (v) the Executive makes (or has been found to have
made) a false certification to the Company pertaining to its financial
statements. The Company will provide the Executive a written notice which
describes the circumstances being relied on for the termination with respect to
this paragraph. The Executive will have thirty (30) days after receipt of such
notice to remedy the situation prior to the effectiveness of the Termination for
Cause, unless the Company reasonably and in good faith determines that such
situation is incurable. A Termination for Cause shall not be effective hereunder
unless the Executive is first given an opportunity to address the Board, with
his counsel present if he so elects, upon reasonable notice in advance of any
action taken by the Board.

(b) “Constructive Discharge” means (i) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation), (ii) a material and adverse
change to the Executive’s titles, positions, duties, scope of authority, and
responsibilities to the Company (but specifically excluding the Executive no
longer serving as a member of the Board due to failure to be re-elected),
(iii) the relocation of the Executive’s primary business office to a location
more than 20 miles from Parsippany, New Jersey or (iv) the Company fails to
cause this Agreement to be assumed by any successor to the business of the
Company. The Executive will provide the Company a written notice which describes
the circumstances being relied on for the termination with respect to this
Agreement within sixty (60) days after the event giving rise to the notice. The
Company will have sixty (60) days after receipt of such notice to remedy the
situation prior to the termination for Constructive Discharge.

 

- 5 -



--------------------------------------------------------------------------------

(c) “Without Cause Termination” or “Terminated Without Cause” means termination
of the Executive’s employment by the Company other than due to death,
disability, or Termination for Cause.

(d) “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.

(e) “Severance Multiplier” means 200%; provided, however, that Severance
Multiplier means 299% solely in the event that the applicable Without Cause
Termination or Constructive Discharge occurs within one year of a Change in
Control (as defined from time to time in the Company’s Amended and Restated 2004
Equity and Incentive Plan or subsequent plan).

8.4 Conditions to Payment and Acceleration. All payments due to the Executive
under this Section 8 shall be made as soon as practicable; provided, however,
that such payments, shall be subject to, and contingent upon, the execution by
the Executive (or his beneficiary or estate) of a release of any and all claims
against the Company and its affiliates in such reasonable form agreed to by the
Company and the Executive (which release will also require the Company to
execute a release of claims against the Executive for any and all claims, but
only including claims which the Company is then aware of, and specifically
excluding claims relating to fraud, criminal matters, and accounting
irregularities). The payments due to the Executive under this Section 8 shall be
in lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of the Company or its affiliates and/or any other agreement
or arrangement. Nothing herein shall be construed as limiting the Executive’s
entitlement to any other vested accrued benefits to which he (or his estate if
applicable) is then entitled under the Company’s applicable employee benefit
plans, including without limitation any disability or death benefits which may
become payable.

8.5 Resignation from the Board. The Executive agrees that effective with any
termination, and as a condition to receiving any payments under Section 8.4
above, the Executive resigns from all directorships and committees of the Board
of the Company and its subsidiaries.

SECTION 9

OTHER DUTIES OF THE EXECUTIVE DURING AND AFTER

THE PERIOD OF EMPLOYMENT

9.1 The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. The foregoing shall not unreasonably interfere with the
Executive’s duties to any successor employer.

9.2 The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other

 

- 6 -



--------------------------------------------------------------------------------

relationships of the Company or any of its affiliates (“Information”) is
confidential and is a unique and valuable asset of the Company or any of its
affiliates. Access to and knowledge of certain of the Information is essential
to the performance of the Executive’s duties under this Agreement. The Executive
will not during the Period of Employment or thereafter, except to the extent
reasonably necessary in performance of his duties under this Agreement, give to
any person, firm, association, corporation, or governmental agency any
Information, except as may be required by law. The Executive will not make use
of the Information for his own purposes or for the benefit of any person or
organization other than the Company or any of its affiliates. The Executive will
also use his best efforts to prevent the disclosure of this Information by
others. All records, memoranda, etc. relating to the business of the Company or
its affiliates, whether made by the Executive or otherwise coming into his
possession, are confidential and will remain the property of the Company or its
affiliates.

9.3 (a) During the Period of Employment and for the Post Termination Period
thereafter (collectively, the “Restricted Period”), the Executive will not use
his status with the Company or any of its affiliates to obtain loans, goods or
services from another organization on terms that would not be available to him
in the absence of his relationship to the Company or any of its affiliates. The
Post Termination Period means a period of two (2) years following the
Executive’s termination of employment if, in connection with such termination,
the Executive receives severance under Section 8.1 of this Agreement and the
Post Termination Period means a period of one (1) year following the Executive’s
termination in all other cases, irrespective of the cause, manner or time of
such termination other than a Termination for Cause.

(b) During the Restricted Period, the Executive will not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any existing or prospective competitors of the Company or any of its
affiliates or in any way injuring the interests of the Company or any of its
affiliates. During the Restricted Period, the Executive, without prior express
written approval by the Board, will not engage in, or directly or indirectly
(whether for compensation or otherwise) own or hold proprietary interest in,
manage, operate, or control, or join or participate in the ownership,
management, operation or control of, or furnish any capital to or be connected
in any manner with, any party which competes in any way or manner with the
business of the Company or any of its affiliates, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
the Company’s and its affiliates’ businesses are conducted nationally and agrees
that the provisions in the foregoing sentence will operate throughout the United
States.

(c) During the Restricted Period, the Executive, without express prior written
approval from the Board, will not solicit any then-current clients of the
Company or any of its affiliates for any existing business of the Company or any
of its affiliates or discuss with any employee of the Company or any of its
affiliates information or operation of any business intended to compete with the
Company or any of its affiliates.

(d) During the Restricted Period, the Executive will not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person

 

- 7 -



--------------------------------------------------------------------------------

may have with the Company or any of its affiliates, nor will the Executive
during such period directly or indirectly engage, employ or compensate, or cause
or permit any person with which the Executive may be affiliated, to engage,
employ or compensate, any employee of the Company or any of its affiliates. The
Executive hereby represents and warrants that the Executive has not entered into
any agreement, understanding or arrangement with any employee of the Company or
any of its affiliates pertaining to any business in which the Executive has
participated or plans to participate, or to the employment, engagement or
compensation of any such employee.

(e) For the purposes of this Agreement, “proprietary interest” means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term “affiliate” will
include without limitation all subsidiaries and licensees of the Company.

9.4 The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company will be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section 9 without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction will be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party will oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 9.

9.5 The period of time during which the provisions of this Section 9 will be in
effect will be extended by the length of time during which the Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

9.6 The Executive agrees that the restrictions contained in this Section 9 are
an essential element of the compensation the Executive is granted hereunder and
but for the Executive’s agreement to comply with such restrictions, the Company
would not have entered into this Agreement.

SECTION 10

INDEMNIFICATION

10.1 The Company will indemnify the Executive to the fullest extent permitted by
the laws of the state of the Company’s incorporation in effect at that time, or
the certificate of incorporation and by-laws of the Company, whichever affords
the greater protection to the Executive. If applicable, the Company will
maintain D&O insurance for the Executive on a basis no less favorable than it
maintains for other officers of the Company.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 11

MITIGATION

11.1 The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

SECTION 12

WITHHOLDING TAXES; EXCISE TAXES

12.1 The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that will be required pursuant to any law or governmental
regulation.

12.2 If the Executive becomes entitled to the severance payments described in
Section 8.1 above, and if any of the payments or benefits received or to be
received by the Executive with respect to equity or equity-type awards of the
Company (including but not limited to options to acquire common stock of the
Company) pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits, excluding the Gross-Up Payment (as defined below), being
hereinafter referred to as the “Relevant Payments”) will be subject to the
excise tax (the “Excise Tax”) imposed under section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall pay to the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of any Excise Tax on the Relevant Payments and
any federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Relevant Payments.

(a) For purposes of determining whether any of the Relevant Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all payments or
benefits received or to be received by the Executive in connection with a Change
in Control or the Executive’s termination of employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change in Control or any person
affiliated with the Company or such person) (all such payments and benefits,
excluding the Gross-Up Payment, being hereinafter referred to as the “Total
Payments”) shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the

 

- 9 -



--------------------------------------------------------------------------------

Code) in excess of the Base Amount (within the meaning of section 280G(b)(3) of
the Code) allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of termination of his
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(b) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

SECTION 13

COMPLIANCE WITH 409A

13.1 Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s termination of employment with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary, as determined by the
Company, in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive and
without interest accruing thereon) until the date that is six months following
the Executive’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
of money or other benefits due to the Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant

 

- 10 -



--------------------------------------------------------------------------------

under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax. The Company
shall consult with the Executive in good faith regarding the implementation of
the provisions of this Section 13.1; provided that neither the Company nor any
of its employees or representatives shall have any liability to the Executive
with respect to thereto.

SECTION 14

EFFECT OF PRIOR AGREEMENTS

14.1 This Agreement constitutes the entire agreement between the parties hereto
and supersedes all prior employment agreements, understandings and arrangements
(oral or written) between the parties hereto.

SECTION 15

CONSOLIDATION, MERGER OR SALE OF ASSETS

15.1 Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets the term the “Company” will mean the other corporation and this
Agreement will continue in full force and effect. In addition to the obligations
imposed by law upon any successor to the Company will require any successor (by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive’s
employment were to terminate in a Without Cause Termination provided in
Section 8.1 hereof using a Change in Control Severance Multiplier, except that
the date on which any such succession becomes effective shall be deemed the date
of the Executive’s termination of employment.

SECTION 16

MODIFICATION; WAIVER

16.1 This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.

SECTION 17

GOVERNING LAW

17.1 This Agreement has been executed and delivered in the State of New Jersey
and its validity, interpretation, performance and enforcement will be governed
by the internal laws of that state.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 18

ARBITRATION

18.1 Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section 9 for which the
Company may, but will not be required to, seek injunctive relief) will be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved will deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in Parsippany, New Jersey, to the American Arbitration Association, before a
single arbitrator appointed in accordance with the arbitration rules of the
American Arbitration Association, modified only as herein expressly provided.
After the aforesaid twenty (20) days, either party, upon ten (10) days notice to
the other, may so submit the points in dispute to arbitration. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

18.2 The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

18.3 Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney. Notwithstanding the foregoing, the Executive shall be
entitled to receive reimbursement of all fees and cost incurred by the Executive
in connection with any arbitration in the event the Executive is deemed to have
prevailed in such arbitration as determined by the arbitrator.

18.4 The parties agree that this Section 18 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 18 will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

18.5 The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 19

SURVIVAL

19.1 Sections 8, 9, 10, 11, 12, 13, 14, 15, 17 and 18 will continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.

SECTION 20

SEPARABILITY

20.1 All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

JACKSON HEWITT TAX SERVICES INC.  

/s/ Peter Karpiak

By:   Peter Karpiak Title:   Senior Vice President EXECUTIVE  

/s/ Michael C. Yerington

  Michael C. Yerington

 

- 13 -